DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a non-provisional application filed on 06/30/2020.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in CHINA on 05/28/2020 (CN202010470741.1). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings were received on 06/30/2020 (in the filings).  These drawings are acceptable.


Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The following title is suggested: “Accelerator Resource Allocation to Jobs.”




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 19–20 are rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter and thus do not fall within at least one of the four categories of patent eligible subject matter.

7.	As to claims 19–20, they are directed to a “computer program product tangibly stored in a
computer-readable medium and comprising machine-executable instructions,” which is software per se.  Software per se does not have a physical or tangible form and thus does not fall within any of the four categories of patent eligible subject matter.

The Examiner notes that as presented, the “computer-readable medium” is not explicitly recited as an element of the claim, but rather as a context (location) of where the claimed “machine-executable instructions” are stored.

Moreover, under current Office examination procedure, and absent clear definition or exclusion by the Applicant to the contrary, the broadest reasonable interpretation of a computer-readable or machine-readable media can encompass non-statutory, transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See MPEP § 2106.03, Eligibility Step 1: The Four Categories of Statutory Subject Matter.

Accordingly, the claimed “computer-readable medium” is also directed to non-statutory subject matter. Applicant is advised to amend this portion of the claim to recite a “computer program product comprising a non-transitory computer-readable medium storing machine-executable instructions, which when executed ...” to overcome the 101 rejection.


Examiner Notes
8.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
9.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
10.	(A)	Bernat et al., US 2018/0150334 A1 (“Bernat”).
	(B)	Fong et al., US 6,263,359 B1 (“Fong”).
	(C)	Mahindru et al., US 2020/0097348 A1 (“Mahindru”).
	(D)	Gopal et al., US 2018/0152201 A1 (“Gopal”).
	(E)	Zhang et al., US 2021/0044503 A1 (“Zhang”).


Notice re prior art available under both pre-AIA  and AIA 
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
12.	Claims 1–2, 6, 10–11, 15, and 19–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Bernat in view of (B) Fong.

See “References Cited” section, above, for full citations of references.

13.	Regarding claim 1, (A) Bernat teaches/suggests the invention substantially as claimed, including:
“determining a plurality of jobs requesting to use accelerator resources to accelerate data processing, the plurality of jobs being initiated by at least one virtual machine”
(¶ 48: receives requests to accelerate portions of workloads ( e.g., tasks), determines the type of acceleration ( e.g., the function(s) to be accelerated) associated with a task using information in the request, and assigns the task to one or more corresponding accelerator sleds 1240, 1242;
¶ 63: receive a request from a compute sled (e.g. the compute sled 1230) executing a workload;
¶ 45: one or more layers of abstraction may be applied to the physical resources of physical infrastructure 1100A in order to define a virtual infrastructure, such as a software-defined infrastructure 1100B;
¶ 47: 1220execute one or more applications or processes (i.e., workloads), such as in virtual machines or containers, on behalf of a user of the client device 1214);


	“allocating available accelerator resources to the plurality of jobs based on job types [characteristics] of the plurality of jobs”
(¶ 63: request that includes metadata indicative of characteristics and parameters ( e.g., input data, settings, etc.), of the task, as indicated in block 1508. Referring briefly to FIG. 18, the information 1800 indicated in the metadata may also include a type of the workload for which the task is to be accelerated ... and characteristics, such as quality of service requirements and/or virtualization capabilities of the task;
¶ 66: orchestrator server 1220 may select an accelerator sled 1240, 1242 that has a utilization load that satisfies a threshold associated with a target quality of service); and 

	“causing the plurality of jobs to be executed using the allocated accelerator resources”
(¶ 67: the orchestrator server 1220 assigns the task associated with the task request to the selected accelerator sled(s) for execution).

	In additions, (B) Fong also teaches or suggests: “allocating available ... resources to the plurality of jobs based on job types of the plurality of jobs”
(Col. 4, lines 43–54: “usage” mode, the resource is proportionally allocated to job classes, or to a set of job classes (in a multi-level implementation), based on a proportional utilization ( or “usage”) objective defined for these classes (or subclasses)).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fong with those of Bernat, to provide for proportional allocation of available accelerators based on job classes or types.  The motivation or advantage to do so is to allow resource usage (allocations) to be prioritized based on workload characteristics and functionalities.


14.	Regarding claim 2, Bernat and Fong teach/suggest:
“determining, if it is determined that the plurality of jobs have a plurality of job types, corresponding proportions of the available accelerator resources allocated to the plurality of job types”
(Bernat, ¶ 63: request that includes metadata indicative of characteristics and parameters ( e.g., input data, settings, etc.), of the task, as indicated in block 1508. Referring briefly to FIG. 18, the information 1800 indicated in the metadata may also include a type of the workload for which the task is to be accelerated ... and characteristics, such as quality of service requirements and/or virtualization capabilities of the task;
¶ 66: orchestrator server 1220 may select an accelerator sled 1240, 1242 that has a utilization load that satisfies a threshold associated with a target quality of service;
Fong, Col. 4, lines 43–54: “usage” mode, the resource is proportionally allocated to job classes, or to a set of job classes (in a multi-level implementation), based on a proportional utilization ( or “usage”) objective defined for these classes (or subclasses) ... in the case of a single level implementation involving a group of job classes, class 1 (for example) may receives 60% of the resource whereas class 2 receives 40% of the resource); and 

	“allocating the available accelerator resources to the plurality of jobs according to the determined proportions”
(Bernat, ¶¶ 63 and 66; and Fong, Col. 4, lines 43–54, above).


15.	Regarding claim 6, Bernat and Fong teach/suggest:
“allocating, if it is determined that the plurality of jobs have the same job type, the available accelerator resources to the plurality of jobs”
(Bernat, ¶ 63: request that includes metadata indicative of characteristics and parameters ( e.g., input data, settings, etc.), of the task, as indicated in block 1508. Referring briefly to FIG. 18, the information 1800 indicated in the metadata may also include a type of the workload for which the task is to be accelerated ... and characteristics, such as quality of service requirements and/or virtualization capabilities of the task;
¶ 66: orchestrator server 1220 may select an accelerator sled 1240, 1242 that has a utilization load that satisfies a threshold associated with a target quality of service;
Fong, Col. 5, lines 45–54: job classes are arranged in a hierarchy. FIG. 1 illustrates a general case of the hierarchical scheme 10. In this example, an entire group of job classes 1 through K is partitioned into “N” different groups (labeled 1-N), with each group having absolute priority over the job classes in the next group in the hierarchy. Thus, a job belonging to a class in group 2 can be executed only if there are no runable jobs from group 1 present in the system). 

16.	Regarding claims 10–11 and 15, they are the corresponding system claim reciting similar limitations of commensurate scope as the method of claims 1–2 and 6. Therefore, they are rejected on the same basis as claims 1–2 and 6 above, further including the following rationale:

Bernat teaches/suggests: “a processor; and a memory coupled to the processor and having instructions stored therein, which when executed by the processor, cause the processor to perform actions” (Fig. 13 and ¶¶ 51–52: processor and main memory).

17.	Regarding claims 19–20, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 1–2, respectively. Therefore, they are rejected on the same basis as claims 1–2 above.


B.
18.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Bernat and (B) Fong, as applied to claims 1 and 10 above, and further in view of (C) Mahindru.

19.	Regarding claim 7, Bernat teaches “selecting, from a resource pool comprising a plurality of accelerator devices”
(¶ 65: receives telemetry data ( e.g., the telemetry data 1406) indicative of utilization loads (e.g., an amount of the available acceleration capacity being used) of each accelerator sled 1240, 1242;
¶ 66: orchestrator server 1220 may select an accelerator sled 1240, 1242 that has a utilization load that satisfies a threshold associated with a target quality of service).

Bernat and Fong do not teach “selecting ... failure-free accelerator devices as the available accelerator resources.”

	(C) Mahindru however teaches or suggests:
“selecting ... failure-free accelerator devices as the available accelerator resources.”
(¶ 80: a healthy resource is selected from an available resource pool (of the hardware resources 200);
¶ 66: track a health status of each resource of the hardware resources 200. The resource tracking database 616 may store a resourceID, type (memory, CPU, GPU etc.), a resource status (e.g., PASS/FAIL health diagnostics)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Mahindru with those of Bernat and Fong to track the healths of accelerator sleds for task assignments. The motivation or advantage to do so is to enable execution of the workloads (tasks) without any downtime or disruption (see Mahindru, ¶ 75).

20.	Regarding claim 16, it is the corresponding system claim reciting similar limitations of commensurate scope as the method of claim 7. Therefore, it is rejected on the same basis as claim 7 above.


C.
21.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Bernat and (B) Fong, as applied to claims 1 and 10 above, and further in view of (D) Gopal.

22.	Regarding claim 8, Bernat teaches “determining, in response to a plurality of requests for the plurality of jobs being generated at the at least one virtual machine, the plurality of jobs based on the plurality of requests, each request indicating a job type of a corresponding job among the plurality of jobs”
(¶ 48: receives requests to accelerate portions of workloads ( e.g., tasks), determines the type of acceleration ( e.g., the function(s) to be accelerated) associated with a task using information in the request, and assigns the task to one or more corresponding accelerator sleds 1240, 1242;
¶ 63: receive a request from a compute sled (e.g. the compute sled 1230) executing a workload;
¶ 45: one or more layers of abstraction may be applied to the physical resources of physical infrastructure 1100A in order to define a virtual infrastructure, such as a software-defined infrastructure 1100B;

¶ 47: 1220 execute one or more applications or processes (i.e., workloads), such as in virtual machines or containers, on behalf of a user of the client device 1214);
¶ 63: request that includes metadata indicative of characteristics and parameters ( e.g., input data, settings, etc.), of the task, as indicated in block 1508. Referring briefly to FIG. 18, the information 1800 indicated in the metadata may also include a type of the workload for which the task is to be accelerated ... and characteristics, such as quality of service requirements and/or virtualization capabilities of the task;
¶ 66: orchestrator server 1220 may select an accelerator sled 1240, 1242 that has a utilization load that satisfies a threshold associated with a target quality of service). 

Bernat and Fong do not teach “each request ... comprising data to be processed.”

	(D) Gopal however teaches or suggests:
“each request ... comprising data to be processed.”
(¶ 61: computing device 1200 receives a compression job request in a queue of the accelerator complex 1230. The compression job request may include or otherwise identify uncompressed input data to be compressed).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Gopal with those of Bernat and Fong to include data to be processed in the workload request. The motivation or advantage to do so is to enable the expedited processing (acceleration) of the workload using locally stored data (see Bernat, ¶ 63: a data compression workload).

23.	Regarding claim 17, it is the corresponding system claim reciting similar limitations of commensurate scope as the method of claim 8. Therefore, it is rejected on the same basis as claim 8 above.

D.
24.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Bernat and (B) Fong, as applied to claims 1 and 10 above, and further in view of (E) Zhang.

25.	Regarding claim 9, Bernat and Fong do not teach “wherein the accelerator resources are one or more quick assist technology (QAT) cards.”

	(E) Zhang however teaches or suggests:
“wherein the accelerator resources are one or more quick assist technology (QAT) cards.”
(¶ 27: an accelerator card may be “sliced” such that a plurality of tenants can access slices of resources on a single accelerator card;
¶ 24: a cryptographic accelerator such as the Intel® QuickAssist Technology (QAT) adapter can perform preprocessing on network packets before they hit the software stack. The preprocessing may include, for example, encryption, decryption, compression, decompression, or other preprocessing. Accelerators often provide services that would otherwise be memory and/or processor intensive. Because the accelerator performs this service in hardware, it frees up processor cycles for performing other work).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Zhang with those of Bernat and Fong to use a QuickAssist Technology (QAT) adapter to accelerate a requested workload. The motivation or advantage to do so is to enable the expedited processing (acceleration) of a workload requiring data encryption/decryption and/or compression/decompression.

26.	Regarding claim 18, it is the corresponding system claim reciting similar limitations of commensurate scope as the method of claim 9. Therefore, it is rejected on the same basis as claim 8 above.


Allowable Subject Matter
27.	Claims 3–5 and 12–14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
September 3, 2022